By the Court.

Lumpkin, J.
delivering the opinion.
Settle one point in this case and it is decided. Are the acts of a Coroner, defacto, one who has been elected and performed the duties of the office, but who has failed to qualify in terms of the law, valid ? So far as the public are concerned, such have been the uniform adjudications of all Courts.
The showing made by the defendants for a continuance, discloses the fact that Isaac Gr. Livingston had been elected and qualified to serve as Coroner of Marion County for previous years; that he had been elected for the year when this writ was served, hut had failed to qualify. The Clerk directed the process to him as Coroner ; he executed the writ ■ as such. If, then, he was Coroner de facto, the process was good and the service was good, whether he was Coroner dé *338jure or not. It may be, that under the law authorizing the. -old Coroner to act until his successor was qualified, he was. Coroner de jure. But whether this he or not, the showing, was insufficient to continue the case.